Case: 20-10224     Document: 00515620449         Page: 1     Date Filed: 10/29/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  October 29, 2020
                                  No. 20-10224
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   Allen Glenn Thomas,

                                                           Plaintiff—Appellant,

                                       versus

   Tekle Girma Abebe; Wolder Mariam Aster; Dallas Area
   Habitat for Humanity, Incorporated and Dallas
   Neighborhood Alliance for Habitat; William D. Hall,
   Trustee; Neal Tomlins, Trustee for F & M Bank Trust
   Company; Tarrance L. Hawkins; Cynthia Bryant,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CV-1049


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Pro se plaintiff-appellant Allen Glenn Thomas appeals the dismissal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10224        Document: 00515620449              Page: 2       Date Filed: 10/29/2020




                                         No. 20-10224


   with prejudice of his claims pursuant to Fed. R. Civ. P. 12(b)(6). Thomas
   contends that the district court erred in dismissing his claims, denying him a
   discovery hearing, and denying him an opportunity to amend his complaint.
   For the reasons stated herein, we AFFIRM.
                                               I.
           Thomas alleges that, while he was in prison, defendant-appellees
   Tarrance L. Hawkins (his son) and Cynthia Bryant stole the deed to a
   residential property owned by his mother. According to Thomas, Hawkins
   subsequently gave or sold the property to Bryant, who sold it to the
   defendant-appellees Dallas Neighborhood Alliance for Habitat and the Dallas
   Area Habitat for Humanity, Inc. (hereinafter “the defendant charities”).
   The defendant charities eventually sold the property to defendants Girma
   Abebe Tekle and Aster Kifle Woldmariam. Liberally construed, Thomas’s
   complaint asserts claims of fraud, conspiracy to commit fraud, violations of
   the 5th and 14th Amendments of the U.S. Constitution, and Article I §§ 17,
   19 of the Texas Constitution. 1 In response to motions to dismiss filed by the
   defendant charities and defendants Tekle and Woldmariam, Thomas also
   alleged that the defendants had violated federal criminal statute 18 U.S.C. §
   1001.
           The district court, accepting the recommendations of the magistrate
   judge, granted the motions to dismiss filed by the defendant charities and
   Tekle and Woldmariam and sua sponte dismissed the claims against the
   remaining, unserved defendants—Hawkins, Bryant, William D. Hall, and
   Neal Tomlins. The court reasoned that Thomas failed to state claims of fraud


           1
              For the first time on appeal, Thomas expressly raises a claim under § 12.002 of
   the Texas Civil Practice and Remedies Code. However, we “will not consider new claims
   . . . presented for the first time on appeal.” Franklin v. Blair, 806 F. App’x 261, 263 (5th
   Cir. 2020) (internal citations omitted).




                                                2
Case: 20-10224      Document: 00515620449           Page: 3     Date Filed: 10/29/2020




                                     No. 20-10224


   or conspiracy to commit fraud, and could not bring his constitutional claims
   against private citizens without any allegations of state involvement. The
   court also held that Thomas had no private cause of action under 18 U.S.C.
   § 1001. The court dismissed the claims with prejudice—denying Thomas an
   opportunity to amend his pleadings.
                                          II.
          “We review a district court’s grant of a motion to dismiss de novo.”
   Boyd v. Driver, 579 F.3d 513, 515 (5th Cir. 2009). In so doing, we accept “all
   well-pleaded facts as true, viewing them in the light most favorable to the
   plaintiff.” Martin K. Eby Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d
464, 467 (5th Cir. 2004) (quoting Jones v. Greninger, 188 F.3d 322, 324 (5th
   Cir. 1999)). “To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must
   plead ‘enough facts to state a claim to relief that is plausible on its face.’” In
   re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting
   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
          We review the “denial of leave to amend a complaint under Federal
   Rule of Civil Procedure 15 for abuse of discretion.” Mayeaux v. La. Health
   Serv. and Indem. Co., 376 F.3d 420, 425 (5th Cir. 2004). A district court is
   “entrusted with the discretion to grant or deny a motion to amend” and may
   consider “undue delay, bad faith or dilatory motive on the part of the movant,
   repeated failures to cure deficiencies by amendments previously allowed,
   undue prejudice to the opposing party . . . , and futility of the amendment.”
   Marucci Sports, L.L.C. v. Nat’l Collegiate Athletic Ass’n, 751 F.3d 368, 378
   (5th Cir. 2014) (quoting Jones v. Robinson Prop. Grp., L.P., 427 F.3d 987, 994
   (5th Cir. 2005)). In addition, “it is not reversible error ‘in any case where the
   pleadings, when viewed under the individual circumstances of the case,
   demonstrate that the plaintiff has pleaded his best case.’” Brown v. DFS
   Servs., L.L.C., 434 F. App’x 347, 352 (5th Cir. 2011) (quoting Jacquez v.




                                           3
Case: 20-10224         Document: 00515620449              Page: 4       Date Filed: 10/29/2020




                                          No. 20-10224


   Procunier, 801 F.2d 789, 791 (5th Cir. 1986) (emphasis in original)).
                                               III.
           The district court reasoned that Thomas failed to plead his fraud claim
   with the particularity required by Fed. R. Civ. P. 9(b). We agree. “At a
   minimum, Rule 9(b) requires allegations of the particulars of time, place, and
   contents of the false representations, as well as the identity of the person
   making the misrepresentation and what he obtained thereby.” Benchmark
   Elecs., Inc. v. J.M. Huber Corp., 343 F.3d 719, 724 (5th Cir. 2003) (quoting
   Tel–Phonic Servs., Inc. v. TBS Int’l, Inc., 975 F.2d 1134, 1139 (5th Cir. 1992)).
   Thomas’s complaint, even liberally construed, fails to satisfy this
   requirement. Because Thomas’s claim of conspiracy to commit fraud is
   predicated on his fraud claim, it likewise fails. See Tummel v. Milane, 787 F.
   App’x 226, 227 (5th Cir. 2019) (explaining that, under Texas law, “when
   plaintiffs fail to state a claim for any underlying tort, their claims for civil
   conspiracy likewise fail”). 2
           The district court further found that Thomas’s constitutional claims
   brought pursuant to § 1983 failed because the defendants are private citizens,
   and Thomas did not allege any involvement by state actors. Section 1983
   provides a remedy for constitutional violations that occur “‘under color of’
   state law.” Dennis v. Sparks, 449 U.S. 24, 27 (1980). Accordingly, absent any
   allegation that the defendants were “jointly engaged with state officials in the


           2
             Thomas contends that the district court failed to accept all pleaded facts as true
   and relied on evidence outside of the pleading to rule on the motions. However, Thomas
   cites no evidence of such errors and we find none in the district court’s opinion. Relatedly,
   Thomas contends that the district court erred in denying him an “evidentiary/[d]iscovery
   hearing.” We review the denial of an evidentiary hearing for abuse of discretion. See In re
   Eckstein Marine Service L.L.C., 672 F.3d 310, 319 (5th Cir. 2012). Given that the district
   court merely evaluated the sufficiency of Thomas’s pleadings pursuant to Rules 12(b)(6)
   and 9(b), we find no abuse of discretion in denying Thomas an evidentiary hearing.




                                                4
Case: 20-10224      Document: 00515620449           Page: 5    Date Filed: 10/29/2020




                                     No. 20-10224


   challenged action,” Thomas fails to state a claim under § 1983. Id. at 27–28.
   Thomas’s claims under Sections 17 and 19 of the Texas Bill of Rights fail for
   the same reason. See Republican Party of Texas v. Dietz, 940 S.W.2d 86, 89–
   91 (Tex. 1997) (holding that claims under Article I of the Texas Constitution
   require state action).
          The district court also considered claims under 18 U.S.C. § 1001
   raised by Thomas in response to defendants’ motions, and correctly held that
   he did not have a private cause of action under that federal criminal statute.
   See Ali v. Shabazz, 8 F.3d 22, 22 (5th Cir. 1993) (“In order for a private right
   of action to exist under a criminal statute, there must be ‘a statutory basis for
   inferring that a civil cause of action of some sort lay in favor of someone.’”)
   (quoting Cort v. Ash, 422 U.S. 66, 79 (1975)); see also AirTrans, Inc. v. Mead,
   389 F.3d 594, 597 n.1 (6th Cir. 2004) (finding “no right to bring a private
   action under” 18 U.S.C. § 1001).
          Thomas challenges the district court’s decision to dismiss sua sponte
   the foregoing claims against those defendants that had not been properly
   served—Hawkins, Bryant, Hall, and Tomlins. He contends that he sent
   summons via certified mail to those four defendants and indicates that he
   received a return receipt from Hawkins. Thomas thus argues that the
   defendants had been properly served and that the district court should have
   entered judgment by default against those defendants. However, a review of
   the record reveals that Thomas never filed proof of service as to any of these
   defendants. See Fed. R. Civ. P. 4(l)(1) (“Unless service is waived, proof
   of service must be made to the court” in the form of the “server’s
   affidavit.”). “No person need defend an action nor suffer judgment against
   him unless he has been served with process and properly brought before the
   court.” Broadcast Music, Inc. v. M.T.S. Enters., Inc., 811 F.2d 278, 282 (5th
   Cir. 1987). Accordingly, contrary to Thomas’s contention, the district court
   could not have entered judgment against these defendants. See, e.g., Smith v.



                                          5
Case: 20-10224      Document: 00515620449          Page: 6    Date Filed: 10/29/2020




                                    No. 20-10224


   Okla. ex rel. Tulsa Cty. Dist. Att’y Office, 798 F. App’x 319, 321 (10th Cir.
   2020) (explaining that, because the plaintiff had not “file[d] a proof of
   service, . . . the court clerk had no basis to enter a default against the
   defendants”). In any case, Thomas failed to raise this issue below in his
   objections to the magistrate judge’s recommendations and thus waived the
   argument. See F.D.I.C. v. Mijalis, 15 F.3d 1314, 1327 (5th Cir. 1994) (“If an
   argument is not raised to such a degree that the district court has an
   opportunity to rule on it, we will not address it on appeal.”).
          Finally, Thomas appeals the district court’s denial of an opportunity
   to amend his pleadings. In dismissing Thomas’s claims with prejudice, the
   district court reasoned that Thomas had “alleged his best case” and no
   further opportunity to amend was warranted. The court emphasized that, in
   responding to defendants’ motions, Thomas had failed to “specify or clarify
   the alleged fraud by the moving defendants or against the unserved
   defendants” and that repleading his constitutional and criminal claims would
   be futile. Generally, “a pro se litigant should be offered an opportunity to
   amend his complaint before it is dismissed.” Brewster v. Dretke, 587 F.3d 764,
   767–68 (5th Cir. 2009) (citing Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir.
   1998)). However, “[g]ranting leave to amend is not required, . . . if the
   plaintiff has already pleaded his ‘best case.’” Id. at 768. We thus find no
   abuse of discretion in the district court’s decision. See Mayeaux, 376 F.3d at
   425.
                                        IV.
          For the foregoing reasons, we AFFIRM the dismissal of Thomas’s
   claims with prejudice.




                                          6